United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS               April 17, 2003
                          FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk


                               No. 02-20742
                             Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE VICTOR CISNEROS-CASTILLO, also known as Jose Victor
Cisneros, also known as Jose V. Cisneros,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-01-CR-153-1)
                         --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Jose Victor Cisneros-Castillo (“Cisneros”)

appeals his sentence for illegal re-entry into the United States in

violation of 8 U.S.C. § 1326(a) and (b)(2).          Cisneros argues that

the district court clearly erred in failing to make appropriate

findings     of   perjury   to   support    an   obstruction     of    justice

enhancement in accordance with United States v. Dunnigan, 507 U.S.

87 (1993).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court did not make a separate finding on each

element of perjury, but such punctiliousness is not required.

United States v. Como, 53 F.3d 87, 89 (5th Cir. 1995).           By

overruling Cisneros’s objections to the PSR, the district court

found that he had committed perjury.    See United States v. Golden,

17 F.3d 735, 737 (5th Cir. 1994); United States v. Reese, 998 F.2d

1275, 1285 (5th Cir. 1993).   There is no evidence in INS or State

Department records that Cisneros ever applied for or received

permission from the Attorney General to re-enter the United States

or that he applied for or was issued an immigrant visa.          If

Cisneros had applied for an immigrant visa in June 1997, his

application would not even have been processed by the INS at the

time of his trial, much less granted.

     The district court’s finding that Cisneros had committed

perjury is entirely plausible, see United States v. Huerta, 182

F.3d 361, 364 (5th Cir. 1999), and the court’s enhancement of

Cisneros’s sentence for obstruction of justice was not clearly

erroneous. See United States v. Edwards, 303 F.3d 606, 645-46 (5th

Cir. 2002), cert. denied, 71 U.S.L.W. 3430 (Feb. 24, 2003).

AFFIRMED.




                                 2